Case 3:05-cr-00058-SRU Document 1502-6 Filed 02/24/20 Page 1 of 13




         EXHIBITF
   Case 3:05-cr-00058-SRU Document 1502-6 Filed 02/24/20 Page 2 of 13

Elizabeth Almonte

56 Lake Avenue Ext. Unit A
Danbury, CT 06811



November 25, 2019


Judge Stefan R. Underhill

US District Court
915 Lafayette Blvd.

Bridgeport, CT 06604



      Re: US v Rafael Almonte, 05-cr-00058 (SRU)


Dear Judge Underhill,



       My name is Elizabeth Almonte, sister of Rafael Almonte (Rafael), who is
the defendant in this matter. I understand that Rafael has filed a motion for
compassionate release based on his medical issues, inability to obtain timely,
proper medical care from his custodian, and other reasons. I write to provide the
Court with information that may be relevant to the decision on his motion.

      Rafael has been incarcerated for about 14.5 years. While his incarceration
has been difficult, we have maintained to be aclose family that has supported and
regularly communicated with him by mail, phone calls, and visits. I can tell you
that Rafael has often express to me his shame and regret for engaging in the
conduct that led to his conviction and sentence. I can also tell you that it impacted
him so deeply, that he became committed to changing his life around. He has done
so by making positive choices throughout his incarceration in an effort to better
himself. Wh ether it be through his employment at Unicor, or the many classes and
vocational programs he enrolled in, he was committed to gaining the skills he will
need to become a positive member of society upon his release.
   Case 3:05-cr-00058-SRU Document 1502-6 Filed 02/24/20 Page 3 of 13

       We are all very proud of the choices he has made in prison, the record he
developed, and his post-release ambitions. But we are deeply concerned due to his
medical issues, the lack of timely and proper medical care, and the repercussions
that may be caused. As Rafael explains in his motion, he suffers from Chronic
Myelopathy, Chronic Myelomalacia, and Spondylolisthic stenosis of the cervical
spine. That is, he was advised he's in beginning stages of degeneration in his
vertebrae that can lead to him becoming paralyzed. The BOP has been aware that
he was in need for urgent surgery, and that if the surgery was delayed it may result
in permanent paralysis. Despite this knowledge, and despite his rapidly
d~eriorating condition, the BOP has been unwilling and/ or unable to provide the
urgently needed surgery, and this has both caused Rafael to life in unnecessary
pain and placed him at an unacceptable heightened risk of permanent injury.

       Given the above, I respectfully urge the Court to grant Rafael's motion so
that he may receive the surgery he so urgently needs before he is paralyzed. If he
is released at this time, we will provide him with the necessary support for a
successful transition. In this regard, he can reside at my sister Nancy AJmonte's
home. We will provide him with the household, financial, and family support he
needs. We will also help him to obtain health insurance, and the medical
procedures he needs, and support him throughout the recovery process. If the
Court has any questions, or needs additional information, I will be happy to
provide them.
 Case 3:05-cr-00058-SRU Document 1502-6 Filed 02/24/20 Page 4 of 13


                                                        NOJemw \3,26\9
  NOVIO,Lf A1VY16Y)-k
  \ ~~ /Ive =ftl/002-
. t:Qnk:uVlj 1 CI   Of..tlK )o


  12e: Ehf'ael Air'YU)Ylt-e #f w29Lo~lY

 ~CTYJ: JWy LlVJJerh,, li,

      ,, ]\.lav\Ci A\m~w > 5',*r o.f= eo{etel A,\Vv\~ 1 u11o&rSI-GthO{
      +V'tt+· he h!A~ -n \-ed GL Merti ()Y\ tor (.GYY)pq.s&\~k rel.ea~
   .dull Jo hi~ heal-1-h COY1di-+i()n, sinc.e h.l h.i<.s not
      r ecie. veol . \--v~{ er-·1.\i ca I VJ-ea 1+fil (Y.re ~+ hL need s, leafq-e}
  . VlC\5 \02eVl di~j~'.>foi IN)~ C/'IVOVl i ~ f'VI ye,/ rer+/,-il-f ar,d
     5rc "'d 'I lo\ i~ ~, 'S 1 "'·i_l'i , ch ofe a f Kc./1 ~ /Ii Is :spi M.e . f-e· ~
.. ~acl numbvus~ ~ 1ns4vmoun+oblt parn ovial loss
  .a( ~Wfr\q-\4-1 ctJvlR +o hls rv1J2dlcal cOYd/}f(JV} ,whrch ler:+-
    uvHreC\-kor' CGill liocl ro pllrQ ly Sis .
    ]:awl w\11V1°\ ~ provtd-e Cl~ 1 .prov0le -nviaric1~/
    :SU{\X)v-1-- avid! )"lea /.1-h 1n0um11ce Sb ..fiNl -1-- /4lf61d ClW1 5e,+
 ; thl ty\.QC{ 101 \ q 11-evHi 6n hl dts{3v ve5.
     (2.awe I W\ \ {4\ tl,Vl S0\r0f£A \ Q<l,\v9 S i1nv-ov ~ \n \)LA+ h l S
\Y\02H"l~(Or\ian \)JV\tCh will Vtilp him ~                      n,~
                                                               (~K-
DL[ lS.\-llblisi-,·,, c. flA.}1,i re MWV pt1Jt-i . ::r:. 'VIL r1 IA 1V1l-a.<'M.i
C(),f'\ ~ v1~ 0)Jae \ fbY -MAe ~ !~t l LJ. lfl!!J, rs. I OJ()
     \I
s 0c w h o\-e hear-ted\ y .\,IA.a.\- l o l'V\ ~ u ol ey;, ~              CNvv,s--
 Case 3:05-cr-00058-SRU Document 1502-6 Filed 02/24/20 Page 5 of 13


 \
     1
         s-een -1 Y) vH VV1 . J: OWl VM'Y wovr1 ~of ¼a-/-- nc
         \1 -e_
: \NA~V1 t <ec..e.A'\/e_o\ ~ .\1 Wttll( MQdt'ca I cat re ht nuds
   fuy hi '., d i bil i-l-ati n5 cov,d 1-li c;v, wVl i ch WM uo.d
   ,\,a ~ralljs)).
       I f(S/(:J:c+rul/G( aslC +vla.J-- ¼,J au(./- wU I
,Occep\- 1/W VVU)-ti ~ -+f-1a+ A1~el l ~ rq~s-h v->,q SD
  ~-\- h.e c.a;v, rec-erv-e. +vu -vr1.e.dl cal 0Qre m cttsewej
 'P,r, or tD 'oe,coVVJ, '{)q r.:ara k1z.eol. \.:C:- re lia.)ecl I I wlJ J
 ~vkil ~ ~{)'{-)()A vweis:sav11 St:>-W%f- ~Mel
  \ ~ SUC~fu \ ov?+vv hi s (e Lt.a )f.

                                                 3n~ellj 1

                                                 lj~Ji»¼M{
      Case 3:05-cr-00058-SRU Document 1502-6 Filed 02/24/20 Page 6 of 13


 February 18, 2020




 Dear Judge Underhill,


I am writing this letter to you in regards to Case#05-cr-0058 an inmate currently in the Danbury
correctional facility who is in' the process of getting an early release for medical attention.


My name is Evelyn and Rafael is known to you as just another case on your desk but to me and
the rest of my family he is Ralphie. I have known Ralphle all of my life, not only is he a member
of my extended family but I also consider him one of my closest friends. Ralphie is one of those
people that as soon as you meet him he leaves an impression on you, his charisma, intellect,
and good nature are a few things I can say that you can pick up as soon as you meet him.


One of my fondest memories of him was when I was 12 years old and we were in Dominican
Republic on a family vacation where we all stayed with our grandmother for a few days on her
farm. I never rode a horse before and Ralphie was the one who took me out and made sure I
was safe while riding as the horse was starting to go faster than I could have handled Ralphie
took the reins, calmed both of us down and brought me back safe.


As we got older and went in different directions due to unfortunate circumstances Raphie has
been incarcerated. We have been in touch writing emails and letters over the years and you
would think that his current situation would alter his nurturing spirit but it has only made it
stronger. Ralphie is one of the few people ! confide in; ask for advice, personally and physically
as he has always been a person who took care of his body and loves to work out; he coaches
me on what I can do to get the results I am looking for.

Over the years his ability to exercise and be in good physical health has declined due to his
spinal injuries he endured when getting incarcerated which brings him such pain and discomfort
Seeing someone so positive and who brings such a light to his family suffer so much without
being able to help him is heartbreaking. Our hope is that you and the rest of your colleagues
who are in the position to grant him compassionate release are able to do so to prevent any
further debilitation to Ralphie and also fill the void in our family of someone who has served
more than enough time for his past mistakes.




Evelyn Almonte
       Case 3:05-cr-00058-SRU Document 1502-6 Filed 02/24/20 Page 7 of 13




Sonia Almonte
18 Sixth Street
Danbury, Connecticut 06810
soniaalmonte 1@gmail.com

February 20, 2020

Re: Rafael Almonte, 05-cr-00058

Dear Judge Underhill,

I am a certified elementary school teacher and have served the community of Darien,
Connecticut for the past twenty-two and a half years.

Mr. Rafael Almonte informed me that he has currently filed for a compassionate release
from his current sentence of which he has completed fifteen years. I am eager to offer a
testament to Mr. Rafael Almonte's character.

Mr. Almonte is my first cousin and although we were raised in different states, our
parents were certain to instill in us the value of family. His parents baptized me as an
infant so hence, I have referred to him as my "God Brother" or "Ralphie" for our entire
lives.

Recently, while I was babysitting Ralphic's six year old nephew, I inquired, "Aside from
your parents, who do you admire and who do you most enjoy their company?" There
was not a moment of hesitation, he responded, "My uncle Ralphie". Upon further
conversation, his nephew revealed that Ralphie is a man in which he would love to bask
in his compassion and wisdom.

Mr. Almonte is an intelligent man and if given the opportunity can be an asset to society.
He is generous with kindness and quick with his whit. It would be a positive
contribution to our family if Ralphie would be able to continue developing his
relationships with his young nieces and nephews. His release would allow him to serve
as a role model to others in how one can assimilate into ones community and persevere
after incarceration.

It is my sincere hope that this vital member of our family can participate in our daily
lives once more.

Thank you for your attention in this matter.

Sincerely,

Sonia Almonte

Sonio. Almonte- (c) (203) 246-6989
     Case 3:05-cr-00058-SRU Document 1502-6 Filed 02/24/20 Page 8 of 13




Armando A. Almonte
12 Nicholas Street
Danbury, CT 06810
1 (203) 994-4355
almonte329@gmail.com

Date: February 20, 2020

The Honorable Judge Stefan R. Underhill
Judge of U.S. District Court, District of Connecticut.
915 Lafayette Boulevard
Bridgeport, CT 06604

Re: US v. Rafael Almonte, 05-CR-00058 (SRU)

Dear Judge Underhill,

      My name is Armando Almonte and I was the owner Exit 4 Liquor store, (located in
Danbury, CT) and owned it for many years, before I sold it to go back to school and pursue a
new career.

        I am writing this letter on behalf of Rafael Almonte. It has been brought to my attention
that Rafael and his Lawyer recently filed a motion for compassionate release. Rafael suffered
terrible injuries to his neck and spine the night that he was arrested fifteen years ago and he was
never properly treated for them. If granted an early release, Rafael could finally get the medical
attention he so desperately needs.

         I've Known Rafael my entire life. Since he is a few years older than myself, I grew up
looking-up to him. If you got a chance to know Rafael, you would understand. He is good
hearted and very generous. I know it might sound cliche, but he will take the shirt off his back
and give it to you. He did it for me once when I was like twelve or so, just because I said I liked
it. But the thing I admire most about Rafael is his love for his family, always ready to lend a
helping hand. If any of the uncles had a project from, moving, to painting the house, He was the
first to sign up. He never wanted anything for his time and it made him a great remodel in that
regard.

         The chances I've had to speak with him over these past many years, have shown me that
he has moved beyond his former life. Rafael is hoping to getting the medical help he needs, so he
can once again become a constructive member of our family and society in general. It is my hope
that this letter regarding Rafael's early release, will act as a contributing factor when the court
considers this matter.


Sincerely,

Armando A. Almonte
      Case 3:05-cr-00058-SRU Document 1502-6 Filed 02/24/20 Page 9 of 13




                                       Digna R Almonte

                                     3445 Olinville Avenue

                                       Bronx, NY 10467

                                      203-241-2445 (Cell)




November 25, 2019




Judge Stefan R. Underhill

US District Court

915 Lafayette Blvd.

Bridgeport, CT 06604




RE: US vs Rafael Almonte, 05-CT -00058 (SRU}




Dear Judge Underhill,




       My name is Digna R. Almonte, I am the oldest sister of Rafael Almonte (Rafael) who is
the defendant in this matter, I understand that Rafael has tiled a motion for compassionate
release based on his medical issues, inability to obtain timely, proper medical care from his
custodian and other reasons. I write to provide the court with info rmation that may be relevant
to the decision on his motion.

       Rafael has been incarcerated for about 14.5 years. W hile his incarceration has been
diffi cult, we have maintained to be a close family that has supported, and regularly
communicated with him by mail, phone calls and visits. I can tell you that Rafael has expressed
to me his shame anrl remorse for engaging in the conduct that led to his conviction and
     Case 3:05-cr-00058-SRU Document 1502-6 Filed 02/24/20 Page 10 of 13




sentence. I can also tell you that it impacted him so deeply, that he became committed to
changing his life aro und. He did so by making positive choices thro ughout his incarceration in
an effort to better himself. W hether it was thro ugh his employment at Unicor, or many classes
and vocational pro grams he enro lled in, he was committed to gaining the skills he would need
to become a positive member of society upon his release.

       W e are all so proud of the choices he has made in prison, the record he developed, and
his post-release ambitions. But we are deeply concerned due to his medical issues, his lack of
timely and pro per medical care, and the repercussions that it may cause. As Rafael explains in
his motion, he suffers from myelopathy, chro nic myelomalacia, and spondylolisthic atenosis of
the cervical spine, and that if the surgery was delayed it may result in permanent paralysis.
Despite this knowledge, and despite his rapidly deteriorating condition, the BOP has been
unwilling and/or unable to provide   the urgently needed surgery, and this has both caused
Rafael to live in unnecessary pain and placed him at an unacceptable heightened risk of
permanent injury.

       Given the above information, I respectfully urge the Court to grant Rafael's motion so
that he may receive the surgery he so urgently needs before he is paralyzed. If he is released at
this time, I will provide him with the necessary support for a successful transition. I will provide
him with financial and family support he needs. I will support him throughout the medical
procedure he needs and throughout the recovery process. If the Court has any questions, or
needs additional information, I will be happy to provide the same.




Very Truly Yours,

rfJff,1b fl fifo@~
Digna R. Almonte
Case 3:05-cr-00058-SRU Document 1502-6 Filed 02/24/20 Page 11 of 13




                2/18/2020
                Dear Judge Underhill,

                l'm very lucky to say Ralphie
                Almonte is my older cousin. He
                is the type of person that will
                give you the shirt off his back if
                you need it. Family means the
                world to Ralphie and you can
                count on him when you are in
                need. He's tremendously loving
              . and caring.
                Growing up he showed me how
                to be calm and patient. If you
                ever need to talk to someone for
                whatever reason Ralphie always
                 has a shoulder you can lean on.
                 He's extremely smart and funny.
                 If you're feeling down he will
                find a way to make you laugh.
                  I've been able to keep in touch
                with him throughout his
                 incarceration via letters, emails
                 and visits as well.
                 Please consider an early release
                for my dear cousin Ralphie as he
                 is such an amazing and loving
                 human being. It would really
                 mean the world for him to be
Case 3:05-cr-00058-SRU Document 1502-6 Filed 02/24/20 Page 12 of 13




                able to get the medical attention
                he needs.

                Kind regards,
                John Almonte
      Case 3:05-cr-00058-SRU Document 1502-6 Filed 02/24/20 Page 13 of 13
'l




     Judge Stefan R. Underhill
     US District Court
     915 Lafayette Blvd.
     Bridgeport, CT 06604


                      Re:    US v Rafael Almonte, 05-cr-00058 (SRU)

     Fe.lcn.v:.1.v'I ~o 1 ~D ~o

     Dear Judge Underhill,

     Rafael Almonte is a dear cousin of ours. When reflecting on our
     childhood only fond memories come to mind. Ralphie, as we
     endearingly refer to him, is a genuinely kind hearted man.
     Someone friends and family could always count on in a pinch.

     Although our lives have since lead us down different paths, the
     foundational values instilled in him by his hardworking and
     faithful parents, we believe are core to his character.

     Considering Ralphie has been given a second chance at life,
     having been involved in a major car accident that he continues
     to suffer significantly from, we have faith that given another
     chance Ralphie will demonstrate to us all only the best of
     himself.



     Sincerely,

     Bianca Rosa-Fernandez
     Luz Rosa
     Rosely Nunez
